DETAILED ACTION
Pending Claims
Claims 1-5 and 7-18 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 14, 2022 has been entered.
 
Defined Terms
The epoxy resin (diglycidyl ether) featured in the instantly claimed invention is defined in paragraphs 0029-0030 of the specification:
The term "bisphenol C diglycidyl ether" as used herein refers to the condensation product of trichloroacetal and phenol as illustrated in formula (I) below:

    PNG
    media_image1.png
    185
    432
    media_image1.png
    Greyscale

6 interchangeably herein and all refer to the condensation product of trichloroacetal and phenol as set forth in formula (1). 
The epoxy resin derivatives (diglycidyl ether derivatives) featured in the instantly claimed invention are defined in paragraphs 0034-0035 of the specification:
The one or more derivatives of bisphenol C diglycidyl ether are represented by formula (III):7 

    PNG
    media_image2.png
    185
    432
    media_image2.png
    Greyscale

wherein the rings are independently cyclic aliphatic or aromatic with the proviso that when the rings are aromatic R9- R20 are nothing and one or more of R1-R4 is not hydrogen, and wherein R1-R20 are each independently selected from hydrogen, halogens, hydroxyls, alkoxys, straight aliphatics, branched aliphatics, cyclic aliphatics, substituted aliphatics, unsubstituted aliphatics, saturated aliphatics, unsaturated aliphatics, aromatics, polyaromatics, substituted aromatics, hetero- aromatics, amines, primary amines, secondary amines, tertiary amines, aliphatic amines, carbonyls, carboxyls, amides, esters, amino acids, peptides, polypeptides, and combinations thereof.  To be clear, when the dashed lines in formula (III) are bonds, then the rings are aromatic, and when the dashed lines in formula (III) are not bonds, then the rings are cyclic aliphatic. 
The amine featured in the instantly claimed invention is defined paragraph 0031 of the specification:


    PNG
    media_image3.png
    175
    360
    media_image3.png
    Greyscale
.

Response to Amendment
The rejection of claims 1-5, 7, 10-13, and 16-18 under 35 U.S.C. 103 as being unpatentable over Hackett et al. (US 2020/0140722 A1) in view of Bansal et al. (US 2019/0077905 A1) has been overcome by amendment.
The rejection of claim 3 under 35 U.S.C. 103 as being unpatentable over Hackett et al. (US 2020/0140722 A1) in view of Bansal et al. (US 2019/0077905 A1) and Meegan et al. (US 2019/0127514 A1) has been overcome by amendment.
The rejection of claims 3, 8, 9, 14, and 15 under 35 U.S.C. 103 as being unpatentable over Hackett et al. (US 2020/0140722 A1) in view of Bansal et al. (US 2019/0077905 A1) and Meegan et al. (US 2016/0176083 A1) has been overcome by amendment.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 10-12, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Meegan (US 2016/0152763 A1) in view of Bansal et al. (US 2019/0077905 A1).
Regarding claims 1-4, 11, 12, 17, and 18, Meegan discloses: (1) a curable epoxy system (paragraphs 0022-0026; claims 9 & 11), comprising: 
an epoxy component selected from a bisphenol-based diglycidyl ether, one or more derivatives thereof, and combinations thereof (paragraph 0030; see also paragraph 0032); and 
9,9-bis(4-amino-3-chlorophenyl)fluorene (paragraphs 0016 & 0027-0029; claim 3);
(2) further comprising at least one of a resin component (paragraph 0033: thermoplastic polymers) and a curing agent selected from an amine, an anhydride, a polyol, and combinations thereof (optional component not required); (3) wherein the curing agent is an aromatic amine selected from 1,3-diaminobenzene, 1,4-diaminobenzene, 4,4’diamino-diphenylmethane, 4,4’-diaminodiphenyl sulphone, 4-aminophenyl sulphone, 3,3’-diaminodiphenyl sulphone, 4,4’-methylenebis(3-chloro-2,6-diethylaniline), 4,4’-methylenebis(2,6-diethylaniline), and combinations thereof (optional component not required);
(4) further comprising at least one additive selected from a thermoplastic particle, a flexibilizer, a polyamide toughening agent, an accelerator, a core shell rubber, a wetting agent, a flame retardant, a pigment or dye, a plasticizer, a UV absorber, a viscosity modifier, and combinations thereof (paragraph 0033: thermoplastic particle, thougheners, polyamide, core-shell rubber particles);
(11) a prepreg comprising a fibrous material in contact with the curable epoxy system (paragraphs 0034-0035; claim 14);
(12) a method of producing a fiber reinforced composite structure, comprising contacting a fibrous material with the curable epoxy system to form a curable fiber reinforced epoxy system; and curing the fiber reinforced epoxy system to form a fiber reinforced composite (17) a fiber reinforced composite structure obtained by the method (paragraphs 0034-0044; claims 13 & 15); and (18) an aerospace component comprising the fiber reinforced composite structure (paragraphs 0034 & 0044).
The composition of Meegan fails to explicitly disclose: (1) wherein the epoxy component and the 9,9-bis(4-amino-3-chlorophenyl)fluorene are present in the curable epoxy system at a stoichiometric weight ratio in a range of from 1:1 to 1.4:1 of the epoxy component to 9,9-bis(4-amino-3-chlorophenyl)fluorene (equal to excess epoxy groups).  Rather, Meegan discloses that the amine is “present in an amount sufficient to provide 0.5 to 1.1 amino groups per epoxy group present in the epoxy component,” (see paragraph 0025).  This converts to a range of 0.9:1 to 2:1 of the epoxy component to 9,9-bis(4-amino-3-chlorophenyl)fluorene.  In light of this, it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists – see MPEP 2144.05.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition of Meegan with the instantly claimed stoichiometric weight ratio of equal to excess epoxy groups (from 1:1 to 1.4:1 of the epoxy component to 9,9-bis(4-amino-3-chlorophenyl)fluorene) because: (a) Meegan discloses that the amine is “present in an amount sufficient to provide 0.5 to 1.1 amino groups per epoxy group present in the epoxy component;” (b) the range of Meegan converts to a range of 0.9:1 to 2:1 of the epoxy component to 9,9-bis(4-amino-3-chlorophenyl)fluorene; and (c) it has been found that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.
The composition of Meegan can be formulated with various bisphenol-type epoxy resins (see paragraph 0030; see also paragraph 0032).  However, he fails to explicitly disclose: (1) an 
Bansal et al. disclose a similar epoxy-based formulation (see Abstract; paragraphs 0005-0006; see also paragraph 0030), which can be hardened with an amine-based curing agent (see paragraphs 0022, 0023 & 0028).  These epoxy-based formulations are used to form composite materials (see paragraphs 0035-0040), including those used in aerospace applications (see paragraph 0004).  They demonstrate that bisphenol C diglycidyl ether, along with bisphenol A diglycidyl ether, is recognized in the art as a suitable bisphenol-type epoxy resin for this type of epoxy-based composition and composite (see paragraph 0011).  In light of this, it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination – see MPEP 2144.07.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the epoxy-based composition and composite of Meegan with bisphenol C diglycidyl ether because: (a) the composition of Meegan can be formulated with various bisphenol-type epoxy resins, including bisphenol-A epoxy resin; (b) Bansal et al. disclose a similar epoxy-based formulation, which can be hardened with an amine-based curing agent; (c) the epoxy-based formulations of Bansal et al. are used to form composite materials, including those used in aerospace applications; (d) Bansal et al. demonstrate that bisphenol C diglycidyl ether, along with bisphenol A diglycidyl ether, is recognized in the art as a suitable bisphenol-type epoxy resin for this type of epoxy-based composition and composite; and (e) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.
(1) wherein the curable epoxy system has a cure enthalpy of less than 300 J/g and a glass transition temperature greater than 190 °C.  However, the skilled artisan would have expected the composition resulting from the combined teachings of {Meegan and Bansal et al.} to obviously embrace embodiments satisfying these properties because the composition resulting from the combined teachings of {Meegan and Bansal et al.} obviously satisfies all of the material/chemical limitations of the instantly claimed composition.
Therefore, the skilled artisan would have expected the composition resulting from the combined teachings of {Meegan and Bansal et al.} to obviously embrace embodiments satisfying the instantly claimed cure enthalpy and glass transition temperature properties because: the composition resulting from the combined teachings of {Meegan and Bansal et al.} obviously satisfies all of the material/chemical limitations of the instantly claimed composition.
Regarding claim 5, the combined teachings of {Meegan and Bansal et al.} are as set forth above and incorporated herein.  Meegan fails to explicitly disclose: (5) wherein the combined amount of the epoxy component and 9,9-bis(4-amino-3-chlorophenyl)fluorene is greater than 40 wt% based on the weight of the curable epoxy system.  Rather, he discloses that the tougheners are typically present in an amount of less than 20% by weight (see paragraph 0033), which suggests that the epoxy component and the amine typically account for 80% weight or more of the composition.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to formulate the composition resulting from the combined teachings of {Meegan and Bansal et al.} with the instantly claimed combined amount of the epoxy component and 9,9-bis(4-amino-3-chlorophenyl)fluorene (greater than 40 wt% based on the weight of the curable epoxy system) because: (a) Meegan discloses that the tougheners are typically present in an amount of less than 20% by weight; and (b) the toughener content of Meegan suggests that the epoxy component and the amine typically account for 80% weight or more of the composition.
Regarding claim 10, the combined teachings of {Meegan and Bansal et al.} are as set forth above and incorporated herein.  Meegan discloses a composite (see paragraphs 0034-0044; claims 13-15).  Meegan fail to explicitly disclose: (10) a composite obtained by the method of claim 7.  However, it is important to note that this is a product-by-process limitation.  In light of this, it has been found that, “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process,” –  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (see MPEP 2113).  In the instant case, the (cured) composite resulting from the combined teachings of {Meegan and Bansal et al.} obviously satisfies the claimed composite, regardless of how it is cured.

Claims 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meegan (US 2016/0152763 A1) in view of Bansal et al. (US 2019/0077905 A1), and Meegan et al. (US 2016/0176083 A1).
Claims 7-10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Meegan (US 2016/0152763 A1) in view of Bansal et al. (US 2019/0077905 A1), Meegan et al. (US 2016/0176083 A1), and Mortimer et al. (US 2015/0210847 A1).
Regarding claims 7, 8, 13, and 14, the combined teachings of {Meegan and Bansal et al.} are as set forth above and incorporated herein.  Meegan discloses a resin transfer molding process (see paragraphs 0040-0043).  However, Meegan fails to disclose: (7 & 13) a set cure temperature in a range from 100 °C to 220 °C for a time sufficient to produce an at least partially cured composite; and (8 & 14) wherein the set cure temperature is attained by heating the curable epoxy system at a cure ramp rate in a range of from 0.5 °C per minute to 25 °C per minute from ambient temperature.
Meegan et al. (‘083) disclose a similar epoxy-based formulation, which can be hardened with an amine-based curing agent (see Abstract; paragraphs 0012-0032) and used to form composite materials (see paragraphs 0099-0125).  Meegan et al. (‘083) also disclose a resin transfer molding process (see paragraphs 0106-0121), which has a curing temperature of at least 140oC and up to 200 oC (see paragraph 0116).  Meegan et al. further demonstrate that the instantly claimed cure ramp rate is recognized in the art as a suitable technique for achieving a curing temperature in this type of molding process (see paragraph 0116).  Furthermore, the teachings of Mortimer et al. demonstrate that a CAF-based epoxy resin formulation can be cured within the temperature parameters of Meegan et al. (‘083) (see Example 1 in paragraphs 0065-0068).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the instantly claimed set cure temperature and cure ramp rate in the process resulting from the combined teachings of {Meegan and Bansal et al.} because: (a) Meegan discloses a resin transfer molding process; (b) Meegan et al. (‘083) disclose a similar epoxy-based formulation, which can be hardened with an amine-based curing agent and used to form composite materials; (c) Meegan et al. (‘083) also disclose a resin oC and up to 200 oC; and (d) Meegan et al. (‘083) further demonstrate that the instantly claimed cure ramp rate is recognized in the art as a suitable technique for achieving a curing temperature in this type of molding process.  Furthermore: (e) the teachings of Mortimer et al. demonstrate that a CAF-based epoxy resin formulation can be cured within the temperature parameters of Meegan et al. (‘083).
Regarding claim 10, the combined teachings of {Meegan, Bansal et al. and Meegan et al.} and the combined teachings of {Meegan, Bansal et al., Meegan et al., and Mortimer et al.} are as set forth above and incorporated herein to obviously satisfy claim (10).
Regarding claims 9 and 15, the combined teachings of {Meegan, Bansal et al. and Meegan et al.} and the combined teachings of {Meegan, Bansal et al., Meegan et al., and Mortimer et al.} are as set forth above and incorporated herein.  They fail to explicitly disclose: (9 & 15) wherein the difference between the set cure temperature and the maximum temperature reached in the center of the curable epoxy system is less than 20 °C.  However, the skilled artisan would have expected the process resulting from the combined teachings of {Meegan, Bansal et al. and Meegan et al.} and the combined teachings of {Meegan, Bansal et al., Meegan et al., and Mortimer et al.} to obviously embrace embodiments satisfying this property because: the combined teachings of {Meegan, Bansal et al. and Meegan et al.} and the combined teachings of {Meegan, Bansal et al., Meegan et al., and Mortimer et al.} obviously satisfy all of the material/chemical limitations of the claimed invention; and the combined teachings of {Meegan, Bansal et al. and Meegan et al.} and the combined teachings of {Meegan, Bansal et al., Meegan et al., and Mortimer et al.} obviously satisfy all of the process limitations of the claimed invention.
.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Meegan (US 2016/0152763 A1) in view of Bansal et al. (US 2019/0077905 A1), Meegan et al. (US 2016/0176083 A1), Mortimer et al. (US 2015/0210847 A1), and Hexcel (HexForce® and HexPly® Aerospace Selector Guide).
Regarding claim 16, the combined teachings of {Meegan and Bansal et al. } are as set forth above and incorporated herein.  They fail to explicitly disclose: (16) wherein the fiber reinforced epoxy system has a thickness of at most 60 mm.  As discussed above, the primary teachings of Meegan feature a resin transfer molding process (see paragraphs 0040-0044).  The teachings of Meegan et al. (‘083) also disclose a resin transfer molding process (see paragraphs 0106-0121), wherein the fibrous preform material of the composite can comprise one or more layers of fabric (see paragraph  0114).  In light of this, Mortimer et al. also disclose a resin transfer molding process (see Example 1 in paragraphs 0065-0068) and demonstrate that multiple (12) plies of a commercial carbon fabric are recognized in the art as a suitable preform prima facie obviousness determination – see MPEP 2144.07.  This commercial carbon fabric of Mortimer et al. has a thickness of 0.38 mm (see “G0926” in the “HS Carbon Fabrics” of Hexcel).  Accordingly, the skilled artisan would have expected composites from a single ply or multiple plies (including 12-ply) to result in a composite thickness within the claimed range of “at most 60 mm”.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare the composite resulting from the combined teachings of {Meegan and Bansal et al.} with the instantly claimed thickness (at most 60 mm) because: (a) the primary teachings of Meegan feature a resin transfer molding process; (b) the teachings of Meegan et al. (‘083) also disclose a resin transfer molding process, wherein the fibrous preform material of the composite can comprise one or more layers of fabric; (c) Mortimer et al. also disclose a resin transfer molding process and demonstrate that multiple (12) plies of a commercial carbon fabric are recognized in the art as a suitable preform for this type of process and composite; (d) it has been found that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination; (e) the commercial carbon fabric of Mortimer et al. has a thickness of 0.38 mm; and (f) the skilled artisan would have expected composites from a single ply or multiple plies (including 12-ply) to result in a composite thickness within the claimed range of “at most 60 mm”.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 & 7-18 (see pages 5-7 of the response filed January 14, 2022) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J FEELY whose telephone number is (571)272-1086. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571)272-1302. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL J FEELY/Primary Examiner, Art Unit 1766                                                                                                                                                                                                        
January 28, 2022